Citation Nr: 1535559	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  04-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a back contusion.

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to September 1983. 

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions dated in August 2003 and October 2004 promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The August 2003 rating decision granted the currently assigned 20 percent rating for the back contusion residuals.  The Veteran appealed, and the Board denied an increased rating in October 2005.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  By order dated in March 2007, the Court granted the parties' Joint Motion for Remand, in which the parties agreed that the Board committed error by not providing the Veteran with his requested hearing before the Board.  In October 2007, the Board remanded the claim in order to afford the Veteran that hearing, for which he pursued his appeal to the Court.  In October 2007, the Veteran's attorney withdrew the request for a hearing, and requested different additional development.  

Concurrently, the October 2004 rating decision denied entitlement to service connection for degenerative disc disease (DDD) of the back, finding that the medical evidence did not support that this disability was related to his back contusion.  The Veteran appealed that decision, and in October 2007, the Board remanded the issue, finding that it was inextricably intertwined with the increased rating claim. 

In April 2008, when the issues were returned to the Board, the Board denied entitlement to service connection for the DDD, and remanded the increased rating claim in order to afford the Veteran a VA examination in which the examiner was asked to disassociate any symptoms involved with the non-service-connected DDD from those associated with the back contusion.  While the increased rating claim was still in remand status, the Veteran appealed the denial of service connection for DDD to the Court.  The Court granted the parties' JMR in September 2009.  That JMR found that the Board improperly relied on an inadequate medical opinion to find that the DDD was unrelated to the service-connected back contusion.  

The case was returned to the Board, and in August 2010, the service connection issue was remanded for additional evidentiary development.  However, the increased rating claim was not acted upon. 

After the issuance of a February 2015 supplemental statement of the case (SSOC), an additional private opinion and representative statement were uploaded to the Veteran's VBMS file in April 2015.  The Board acknowledges that there is no waiver of the RO's initial consideration of that evidence; however, because the evidence of record is sufficient to grant the service connection claim, review of the evidence by the Board does not prejudice the Veteran.  38 C.F.R. § 20.1304(c); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for residuals of a back contusion is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

Resolving all doubt in his favor, degenerative disc disease of the lumbosacral spine is related to the Veteran's military service.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for degenerative disc disease of the lumbosacral spine (DDD) as he contends that it is related to back injuries that occurred during service.  

At the outset, the Board notes that while in service the Veteran was diagnosed with muscle strain of the back, back contusion, musculoskeletal discomfort with functional component, thoracic spine contusion with possible early degenerative joint disease, chronic thoracic pain, possible chronic vertebrae disorder, possible damage to disc or vertebrae, and mild, low back strain. 

Service treatment records show that the Veteran was treated for low back pain after twisting his back while driving a bus in October 1981.  He reported a throbbing pain on the right side of his lower back and some limitation of motion; the diagnosis was muscle strain.  In June 1982, the Veteran slipped on the floorboard while exiting a truck and fell on his back.  On initial evaluation, he had a laceration to his right elbow and complained of pain in the right lumbar area, but denied any loss of sensation in his lower extremities.  The diagnosis was back contusion/bone contusion, and he was hospitalized and discharged three days later.  Subsequent physical therapy notes and treatment records beginning in July 1982 showed complaints of interscapular discomfort in the thoracic and cervical spine areas.  The Veteran was treated with heat, intermittent traction, and immobilization; he was instructed in exercises for low back, neck, and shoulder movements.  He was issued back and neck braces and a cane.  The assessment in July 1982 was musculoskeletal discomfort with functional component.  

Subsequent service treatment records showed progress notes in September and November 1982 that indicated symptoms were decreasing but still present; the contusion was slowly resolving.  A November 1982 note by a physician's assistant indicated possible early osteophyte formation at the T3-4 level and requested a second opinion.  A subsequent note in November 1982 indicated that X-ray films were normal, and the Veteran was referred to physical therapy for chronic thoracic pain.  The Veteran was seen for upper back and shoulder pain through January 1983, but no significant abnormalities were noted on examination.  When seen in March 1983, the Veteran complained of low back pain when changing a 5-ton truck tire or after driving for two to three hours, but no specific findings were reported. 

Service treatment records also show that the Veteran was treated for upper back pain and lacerations to his right hand after a motor vehicle accident in March 1983.  X-ray studies of the cervical spine were negative and showed no evidence of fracture.  The impression included cervical sprain.  Subsequent treatment records in March and April 1983 showed good range of motion in the lower back with pain.  The Veteran was referred for additional work-up for possible disc or vertebral damage in March 1983; the assessment was chronic subjective back pain.  When seen in June 1983, the Veteran reported that his only problem was pain from the middle of his back down; the finding on examination was mild lumbosacral paravertebral muscle tension and tenderness, and the assessment was mild lumbosacral strain.  A September 1983 separation examination indicated that the Veteran's health records had been reviewed by a physician; it was determined that a physical examination was not required. 

Post-service, the Veteran was afforded VA examinations in March 1984, March 1996, and July 1997 in which his principal complaint was chronic low back pain and morning stiffness.  The diagnoses included residual injury of the dorsal and lumbosacral spine with chronic strain, history of low back pain, history of lumbar muscle strain with no current evidence on examination, and history of slight limitation of motion with no organic or structural abnormality that would cause limitation of motion. 

The Veteran was afforded a VA examination in June 2003 in which the examiner opined that the Veteran's DDD was not related to the back contusion in service.  
However, as agreed upon by the parties to the September 2009 JMR, this opinion was inadequate as the examiner did not offer an opinion as to whether the Veteran's disc disease was directly related to his service, particularly to back injuries sustained during service. 

Dr. B.W., submitted correspondence in May 2004, generally stating that the Veteran had chronic back pain since an injury in service and that an MRI showed disc narrowing at L5-S1.

In response to the Board's August 2010 remand, the Veteran was afforded a VA examination in November 2010.  The examiner noted multiple episodes of some back pain and back contusions in the late 1970s and early 1980s.  The examiner stated that some back pain develop in service; the Veteran had some sprains, strains, and twists, ongoing.  The examiner opined that it was less likely than not that the current minimal arthritis and minimal degenerative disk disease was related to any injury, strain, sprain, or contusion in service but more likely a natural age progression.

Dr. S.M.D. submitted correspondence in July 2011, stating that the Veteran was currently seen for chronic and ongoing complaints of low back pain which radiated into his left leg.  Dr. S.M.D. stated that  while there was no doubt that degenerative processes were partly responsible for the circumstances in which the Veteran currently found himself, he believed strictly from a medical standpoint that it was more likely than not that the injuries which the Veteran sustained in June 1982 were a significant contributing factor to his present degree of disability.

Dr. A. A. submitted correspondence in November 2012, noting the Veteran's injuries and complaints in service.  Dr. A.A. stated that the Veteran suffered three separate injuries to his back, including one that had him hospitalized for a week.  Dr. A.A. noted that the Veteran had significant medical visits in service for complaints of low back pain; he also continued to have ongoing back pain with radiculopathy even after leaving service.  Dr. A.A. opined that the Veteran incurred significant trauma to his back while in service that would lend itself to ongoing problems with his back and eventual development of DDD.  Dr. A.A. stated that a back bruise was a very time-limited injury and would not manifest with such intensity of medical need or with radicular symptoms; therefore, the three back injuries in service were more likely than not the cause of the Veteran's ongoing back problems and subsequent development of DDD with radiculopathy.

Addendum VA opinions were obtained in November 2013 and February 2014 in which the same examiner stated that the DDD was naturally occurring and not related to strains 30 years prior.

An addendum VA opinion was obtained in February 2015 in which the examiner noted the multiple complaints of thoracic and lumbar spine pain during service and that the Veteran fell off a truck, sustaining a contusion of his back.  The examiner stated that some notes referenced a bone contusion, which meant direct damage to a bone that did not actually cause a fracture.  The examiner stated that a bone contusion could take as long as fractures to heal, but did not take 22 years to heal.  The examiner opined, in pertinent part, that it was less likely than not that mild DDD of the LS spine was related to the contusions and strains the Veteran experienced in service because strain and pain does not cause DDD, and a 2001 MRI showed only mild DDD and no findings consistent with spinal stenosis or radicular impingement.  The VA examiner also stated that Dr. S.M.D. offered no medical or scientific evidence to explain his reasoning, and Dr. A.A. correctly noted that the Veteran had multiple incidents of back injury and pain while in service, but pain and injury could be mild or severe and could have multiple etiologies, not only that of DDD.  The VA examiner also stated that he or she did not see any evidence in the service treatment records of hospitalization for one week due to back diagnoses during active duty.  

The February 2015 VA examiner also opined that it was less likely than not that the Veteran's currently stable lumbar spine with minimal DDD was proximately due to, or the result of, or aggravated by the service-connected back contusion residuals.  The examiner stated that while the Veteran could have been said to have residuals of a bone contusion weeks to months following its onset, bone contusions like all bruises heal within weeks to months.  The examiner stated that the Veteran's DDD was very mild and was not diagnosed until 2001, 18 years after his service, and that bone contusions do not cause arthritis.  The examiner opined that none of the conditions with which the Veteran was diagnosed while in service cause DDD of the spine and therefore they were all less likely than not to have caused the DDD.  The examiner stated that the most common cause of DDD of the spine was aging and that it was as least as likely as not that deconditioning along with, or as a result of, the side effects of opioids, depression, and pain sensitization contributed greatly to cause and/or aggravate the chronic back pain.

Dr. A. A. submitted an addendum opinion in April 2015 in which she noted that contrary to the VA opinion, there was evidence of the Veteran being hospitalized from June 28, 1982, to July 1, 1982, for a back injury.  She stated that it would be highly unlikely that an individual would require such a hospitalization for an insignificant back injury; additionally, the VA examiner failed to take into account the two other injuries the Veteran had while in service (the twisting injury in 1981 and the motor vehicle accident in 1983).  Dr. A.A. cited to medical literature in noting that a precipitating cause for DDD can be structural disruption occurring from injury; even seemingly insignificant injury could start the degenerative cascade that led to DDD.  Dr. A.A. stated that there was often no correlation between the amount of disc disease seen on MRI and individual symptomology.  Dr. A.A. opined that it was more likely than not that the Veteran's back disability was secondary to his multiple in-service back injuries, and she disagreed with the opinions that it was due to aging and that the Veteran only suffered a back bruise while in serve as the medical evidence and literature did not support that line of argument.

Applying the relevant law and regulations to the facts in this case, the Board regards the opinions of the multiple examiners, who examined the Veteran's military records and medical records, as sufficient to place the evidence in equipoise as to whether there is a nexus, or link, between the Veteran's currently diagnosed DDD and his active duty military service.  On balance, with few exceptions, the opinions are complete and well-reasoned.  Under the circumstances, where there is an approximate balance between the positive and negative evidence, the benefit of the doubt is given to the Veteran.  38 C.F.R. § 3.102.  Accordingly, the Board finds that DDD was incurred in service. 

ORDER

Service connection for degenerative disc disease of the lumbosacral spine is granted.
REMAND

Regarding the claim for an increased rating, the Board finds that although the terms of the April 2008 remand have not been complied with, they are now contrary to law and must be revisited.  Specifically, the April 2008 remand ordered that an examination be conducted and the non-service-connected DDD symptoms be disassociated with the service-connected back contusion residuals.  As this decision grants service connection for the DDD, that order is no longer appropriate. 

The Board finds that there is not a clear picture of the severity of the Veteran's back disability.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected residuals of a back contusion with degenerative disc disease.  The electronic claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies, including range of motion testing, should be accomplished, and all clinical findings should be reported.

The examiner should identify the existence, and frequency or extent, as appropriate, of all orthopedic and neurological symptoms associated with the Veteran's residuals of a back contusion. 

On range of motion testing, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner must provide comment on the impact of the residuals of a back contusion on the Veteran's occupation.

An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

2.  After the above and any other appropriate development has been completed, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an SSOC and provided an appropriate opportunity to respond before the claim is returned to the Board for further appellate action.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


